[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT PAUL E. POZZI'S "MOTION TODETERMINE SUFFICIENCY OF PLAINTIFF'S ANSWERS AND OBJECTIONS TODEFENDANT'S REQUESTS FOR ADMISSION OF FACTS"
On June 22, 1995, the defendant Paul E. Pozzi filed the above-captioned motion. It was heard by the Court on June 28, 1995 and on July 14, 1995. It seeks, pursuant to Practice Book § 239, the determination of the sufficiency of the plaintiff Chin's answer in the light of the defendant Pozzi's objections to certain answers to Pozzi's Request for Admissions dated April 14, 1995. The CT Page 8087 challenged requests for admissions are Nos. 2, 5, 6, 10, 12 and 13 which Pozzi asked this Court order to be admitted and also the requests for admissions Nos. 85 through 93 and 95 to which Pozzi argues Chin "asserted unjustified objections." Some of the challenges were resolved by the agreement of counsel and the balance were decided by the Court.
The dispositions of the challenged requests for admissions were as follows:
Requests for Admissions      Disposition
(A) #2                       By agreement of counsel, to be admitted by Chin with a qualification as to time.
(B) #5                       By agreement of counsel to be admitted by Chin with a qualification as to time.
(C) #6                       By agreement of counsel, it was agreed "that [Pozzi] will file three new requests, the first will identify Mr. Pozzi as a shareholder of the corporation, the second one will identify Mr. Pozzi as an officer of the corporation, and the third one will state that Mr. Chin owed Mr. Pozzi a fiduciary duty in matters related to Carlin, Pozzi and Chin, or Carlin, Pozzi and Chin, the corporation, and they will be admitted. So Number 6 will not need intervention by the Court."
(D) #85, 86, 87, 88, 89,     By agreement of counsel, 90, 91, 92, 93, 95      Chin's objections to these requests for admission will be withdrawn and answers will be filed to each by CT Page 8088 Chin but whether such answers will be admitted or denied or answer with qualification by Chin remains an open question.
(E) #10, 11, 12, 13          Each of these requests for admission was heard by the court. The defendant Paul Pozzi's claim of the insufficiency of Chin's answers to them which are also characterized by Pozzi as "unjustified objections" are ordered overruled and Chin's answers to each are sufficient at this time, therefore Pozzi's objections here are ordered overruled.
Arthur H. Healey State Trial Referee